PER CURIAM.
Plaintiffs-appellants sought a declaration of their rights under the uninsured motorists’ coverage'of an insurance policy issued ■them by the defendant-appellee company. -After hearing, the court entered declara*180tory judgment.for the defendant. In its order it makes specific findings contrary to the position of the plaintiffs, whereupon it found and declared that the policy provided no coverage to them as a result of the accident and so denied the relief prayed for. Our study discloses no reason for the upsetting of the judgment appealed.
Affirmed.